PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/782,799
Filing Date: 05 FEB 2020
Appellant(s): MEIKLE, MARK JARDINE.



__________________
ZACHARY S. PRATT
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 07/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1-9, 16, 18-20, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, further in view of U.S. Patent Application No. 20100162170 “Johns”.

Claims 10-12, & 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, further in view of U.S. Patent Application No. 20100162170 “Johns” as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 2011/0193878 “Seo”, previously cited in PTO-892 mailed on 8/21/2020.

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, in view of U.S. Patent Application No. 20100162170 “Johns”, in view of U.S. Patent Application Publication NO. 2011/0193878 “Seo”, as applied to claim 12 above, and further in view of Khoury, previously cited in PTO-892 mailed on 8/21/2020.
 
Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, in view of U.S. Patent Application No. 20100162170 “Johns”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 2015/0378320 “Knight”, previously cited in PTO-892 mailed on 8/21/2020.

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, in view of U.S. Patent Application No. 20100162170 “Johns”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 2014/0358267 “Littlejohn”, previously cited in PTO-892 mailed on 8/21/2020.

Claim 21-22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, in view of U.S. Patent Application No. 20100162170 “Johns”, as applied to claim 20 above, and further in view of U.S. Patent Application Publication NO. 2009/0255153 “Mori”, and further in view of U.S. Patent Application Publication NO. 2020/0028812 “McBeath”, previously cited in PTO-892 mailed on 8/21/2020.

Claim 23-26 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150172438 “Yang”, in view of U.S. Patent Application No. 20100162170 “Johns”, as applied to claim 20 above, and further in view of U.S. Patent Application Publication NO. 2013/0298037 A1 “Matthews III”, hereinafter Matthews, previously cited in PTO-892 mailed on 8/21/2020.

(2) Response to Argument
Argument 1, Appellant argues on pages 12-18 of Appeal Briefs filed 07/07/2021 that, Yang in view of Johns does not teach, “accessing, by one or more processors of a computing device, a list that includes a plurality of time-based events, wherein each time-based event has a particular duration; selecting, by the one or more processors, and based at least in part on the list and the duration of each time-based event, a subset of time-based events from the plurality of time-based events, wherein the subset of time-based events from the plurality of time-based events is determined such that a sum of the durations for each respective time-based event in the subset of time-based events is less than or equal to an hour, wherein the plurality of time-based events includes at least one time-based event not included in the subset of time-based events, and wherein an order of the time-based events in the subset of time-based events is a same order as an order in the list”

Response to Argument 1, the examiner respectfully disagrees. Yang teaches in Fig. 14C, and para. [0173-0174], that 6 processes have been run for the past 20 minutes. It is noted in Fig. 14C, that processes include events such as “(2) Team Manager: Fighting Together”, which had occurred at time 2:02, and has a 12 minute period between its occurrence and the occurrence of the next data process event “(1) SNS Comments: Fighting Electronics” at time 2:14. Thus, the concept of wherein each time-based event has a particular duration is interpreted at the duration of time between data 
The Examiner respectfully disagrees with applicant’s argument that, “this leads to an impossibility for each item-based event having a particular duration”.  Event (1) is the duration from between which an occurrence that a user’s touch input is applied and an event corresponding to Event (2) has occurred. Thus applicant’s argument that, “there is no next event in the instance of Fig. 14C”, is contradicted by Yang’s users performing a touch input moving the minute hand 1410 ’15 minutes’ counterclockwise. 
Johns further teaches in para. [0048], in Fig. 4A, that tabs 450 are positioned at certain locations along perimeter 420 of the radial configuration 400 of time based information. The locations at which tabs 450 are positioned indicate relationships with certain time based information. Thus, the claimed language of "a particular duration" is interpreted to match how Johns teaches how each time-based event is associated with a particular duration such as from 1 o'clock to 2 o'clock. Thus, Johns also teaches the 
The Examiner respectfully disagrees with applicant’s argument that “Johns does not consider durations when selecting which events to include in the user interface”. Johns teaches in para. [0059], that the radial configuration 400 may represent a twelve-hour time-of-day view. …. In some examples, past events may disappear from GUI 410 such that only present and future events are represented in GUI 410. Thus Johns does consider the duration of events such that an event must have a duration that occurs between a twelve-hour time-of-day view. 
	 Johns merely teaches that displayed events may have a particular duration, and that it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the display of events with their particular duration, to the display of Yang which displays events occurring within a certain duration under an hour, as Yang’s user moves the minute hand which allows for the selection of events within an hour. One would have been motivated to combine Johns with Yang and had a reasonable expectation of success as the combination provides a user assistance by indicates a relationship between the event and the time based information (Johns, para. [0018]).

Argument 2, Appellant argues on page 21-22 of Appeal Briefs filed 07/07/2021 that it would not have been obvious to one or ordinary skill in the art at the time… as Seo does not overcome the deficiencies of Yang and Johns. 
	Response to Argument 2, the Examiner respectfully disagrees as Claims 1, 17, and 28 are taught by the references, the dependent claims stand rejected. 

Argument 3, Appellant argues on page 22-23 of Appeal Briefs filed 07/07/2021 that, there is no apparent reason that would cause one of ordinary skill in the art at the time to modify the applied references to arrive at the claimed features. 

Response to Argument 3, the Examiner respectfully disagrees as Claims 1, 17, and 28 are taught by the references, the dependent claims stand rejected.

Argument 4 (Group 5), Appellant argues on page 23 of Appeal Briefs filed 07/07/2021 that, Khoury fails to teach, “skipping, by the one or more processors, every time-based event between the current time-based event and the first time-based event in the list”. 

Response to Argument 4, The examiner respectfully disagrees, the claim structure of dependent claim 13, from which the argument language is found cites, 
“wherein the action comprises one of:
moving, by the one or more processors, a position of the first time-based event within the list such that the first time-based event is inserted in place of a current time-based event ….
moving, by the one or more processors, the position of the first time-based event within the list such that the first time-based event is inserted immediately after a current time-based event … 

MPEP 2111 cites, “During patent examination, the pending claims must be "given their broadest reasonable interpretation”. The transitional phrase “comprising one of”, of claim 13 is open ended. As such, any of the three actions claimed are fulfil the claim language of “wherein the action comprises one of”. Khoury (2017) teaches the second action of, “moving, by the one or more processors, the position of the first time-based event within the list such that the first time-based event is inserted immediately after a current time-based event”, as further elaborated below in the rejection of claim 13. Thus, the rejection of Claim 13 is maintained due to the claim construction transitional phrase “comprising one of”.

Argument 5 (Group 6), Appellant argues on page 24-25 of Appeal Briefs filed 07/07/2021 that, Knight fails to as overcome the deficiencies of Yang and Johns.

Response to Argument 5, the Examiner respectfully disagrees as Claims 1, 17, and 28 are taught by the references, the dependent claims stand rejected.

Argument 6 (Group 7), Appellant argues on page 25-26 of Appeal Briefs filed 07/07/2021 that, Littlejohn fails to as overcome the deficiencies of Yang and Johns.
Response to Argument 5, the Examiner respectfully disagrees as Claims 1, 17, and 28 are taught by the references, the dependent claims stand rejected.

Argument 7 (Group 8), Appellant argues on page 26-27 of Appeal Briefs filed 07/07/2021 that, Mori and McBeath fail to teach, 
“compiling, by the one or more processors, the list by: 
determining, by the one or more processors, an order for the group of two or more users, wherein the order includes one or more indications of each user in the group of two or more users; and 
while there remains indications in the order, retrieving, by the one or more processors, a next time-based event to be added to the list, the next time-based event being associated with a next user in the order for the group of two or more users, and 
the next time-based event being a next time-based event on a respective personal list for the next user stored on a secondary computing device associated with a next user in the order”.

Response to Argument 5, the examiner respectfully disagrees as Mori teaches in Fig. 4, para. [0040], the group list 408 displays one or more groups associated with the user accessing the group calendar interface… the user may select individual members by selecting the corresponding checkboxes. Thus the limitation of “retrieving, , a next time-based event to be added to the list, the next time-based event being associated with a next user in the order for the group of two or more users” is met when a user of Mori continues to select Sales Department users from group list 408 to display on the group calendar interface. When a user selects fifth member 422E from the group list, the respective member 424E is displayed on the group calendar with their next event 418B displayed on the Calendar grid. The limitation of “the next time-based event being associated with a next user in the order for the group of two or more users”, is 

Argument  (Group 9), Appellant argues on page 25-26 of Appeal Briefs filed 07/07/2021 that, Matthews III fails to as overcome the deficiencies of Yang and Johns.

Response to Argument (Group 9), the Examiner respectfully disagrees as Claims 1, 17, and 28 are taught by the references, the dependent claims stand rejected.












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        


Conferees:


/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.